—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about October 26, 1998, which denied as untimely petitioner’s motion for attorney’s fees under the New York State Equal Access to Justice Act ([EAJA] CPLR art 86), unanimously affirmed, without costs.
Petitioner’s request for attorney’s fees is time-barred since she did not seek such fees within 30 days of respondent State of New York Department of Social Services’ Decision on Stipulation After Fair Hearing, which constituted a “settlement” within the meaning of the EAJA (see, CPLR 8601 [b]; 8602 [c]). Concur — Williams, J. P., Wallach, Saxe and Buckley, JJ.